Citation Nr: 1710977	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-28 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for right knee instability.

2.  Entitlement to a separate rating for right knee locking, pain and effusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1971 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Board remanded this claim in May 2014 for an updated VA examination.  The claim has since returned for further appellate consideration.  

In this decision, the Board is granting a separate rating of 20 percent for frequent episodes of "locking," pain, and effusion in the right knee.


FINDINGS OF FACT

1.  The Veteran's right knee disability has not manifested as severe recurrent subluxation or lateral instability.

2.  In resolving all doubt in his favor, the Veteran's right knee has manifested in frequent episodes of "locking," pain, and effusion since July 2009.

3.  His right knee disability does not exhibit an exceptional or unusual disability picture with attendant related factors, collectively or singly.  


CONCLUSION OF LAW

1.  The criteria are not met for a rating in excess of 20 percent for the Veteran's right knee instability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2016).

2.  The criteria are met for a separate 20 percent rating for right knee locking, pain, and effusion under DC 5258 from July 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5258 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The Veteran's right knee claim arises from his disagreement with the rating assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also met its duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's record includes his service treatment records (STRs), post-service VA treatment records, and lay statements in support of the claim.  The Veteran was afforded pertinent VA compensation examinations in June 2010 and July 2014. 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice and has had a meaningful opportunity to participate effectively in the development of this claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this appeal have been satisfied.


II.  Legal Criteria - Increased Ratings 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DCs).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable DCs.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App.202, 206 (1995).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans' Claims also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, his or her belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Layno v. Brown, 6 Vet. App. at 470 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

The Veteran's right knee is currently rated at 20 percent under DC 5257, and he seeks a higher rating.  

Knee disabilities are rated under 38 C.F.R. § 4.71a, DC 5256 (for ankylosis), DC 5257 (for other impairment, including recurrent subluxation or lateral instability), DC 5258 (for dislocated semilunar cartilage), DC 5259 (for symptomatic removal of semilunar cartilage), DC 5260 (for limitation of flexion), DC 5261 (limitation of extension), DC 5262 (based on impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

Code 5257 provides for a 10 percent rating for slight recurrent subluxation or lateral instability of a knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  Under DC 5258, which assigns a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, DCs 5257, 5258.  

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5260. 

Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5261. 

Normal or full range of motion of a knee is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71 (2015), Plate II.

Turning to the relevant evidence of record, the medical evidence shows the Veteran had a right patellectomy due to a car accident while he was in service.  See June 1976 Clinical Record.  Since the accident, he has reported right knee instability and repeated falls.  He also underwent an arthroscopy in October 2007.  See October 2007 Bismarck Surgical report.  

During the course of this appeal, the Veteran was afforded a VA examination in June 2010.  The examiner diagnosed status post patellectomy.  The Veteran reported that he hurt his back while working construction and stopped working altogether in 1988.  After his arthroscopy, he was fitted with a brace and no longer needed to use a cane.  Prior to receiving the brace, he would have frequent episodes of his knee giving out and causing him to fall.  He reported pain in his knee if he sat with the knee flexed but otherwise did not have problems sitting.  He also had pain when the knee was bumped or twisted.  The Veteran had stiffness and numbness with immobility, which limited his driving.  The knee would occasionally give out on him when he was going up or down the stairs, even with the brace, but he had not fallen.  He occasionally would have an effusion at the end of the day if he had had been on his feet a lot, but he rarely had a flare-up of heat and redness with the effusion.  He could walk up to 15 to 20 minutes because of pain in the knee and the right hip.  He no longer performs physically demanding household chores, such as lawn mowing or snow shoveling.  At the time of the examination, the Veteran was not taking any medication for the knee.

The examiner also provided the October 2009 MRI results, which showed two well circumscribed osteochondral bodies as residual of the prior patellectomy.  He had thickening of distal quadriceps tendon and patellar tendon, but no rupture.  He also had mild developing hypertrophic degenerative changes of medial and lateral tibial plateaus.  He had a benign appearing bone island in lateral femoral condyle.  There was some meniscus degeneration of the posterior horn of medial meniscus.  The ACL, PCL, MCL, and LCL were intact.  

The examiner noted that he had a mild effusion without redness, heat, or deformity.  He also had diffuse tenderness around the knee.  His patella was missing.  The Veteran had guarding and complained of pain with any manipulation of the knee.  The medial and collateral ligaments, ACL, and PCL could not be examined adequately, but were well imaged on an October 2009 MRI.  His range of motion was to 80 degrees for flexion and to 0 degrees for extension.  With DeLuca testing, there was no decreased range of motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  

In July 2014, he was afforded an additional VA compensation examination for his right knee.  The examiner diagnosed comminuted fracture, right patella, post-operative patellectomy.

At the examination, he reported that his knee pain had a baseline of 7-8 on a scale from 0 to 10, which increased to 9 with aggravation.  The Veteran did not drive because the pressure on his knee from operating the gas pedal was intolerable.  He would only drive about 2 miles.  He took a VA van to this examination to avoid driving.  The Veteran has used a cane for the last 10 years and reported five falls last year.  He was unable to put on his shoe or sock on his right foot because bending his knee caused discomfort.  His wife helped him regularly.  The Veteran could not walk more than one or two blocks due to his knee discomfort, at which point, he will sit and rest.  He reported that he hangs onto the grocery cart in stores and rests often.  In addition, he noticed swelling after extended activity and at the end of the day.  He was unable to kneel, squat or run.  The Veteran retired from construction and he no longer mowed the lawn, performed snow removal, gardened, or rode a bike due to knee issues.  

The Veteran reported flare-ups.  He described grinding, catching, popping with both flexion and extension.  His knee would lock in full extension.  He reported that 10 times in the last year that his knee locked and became swollen "like a football."  His wife was also present for the examination and confirmed these accounts.  She specifically recounted an incident where the Veteran could not bear any weight and was laying in the yard until she could roll him to a fence so he could pull himself up.  When the locking occurs, he keeps his leg straight, avoids weight bearing, and has to rest the leg for two days.  The examiner found his functional capacity during the flare-ups was limited by pain and weakness since the Veteran reported full loss of knee flexion and weight bearing.

His range of motion measured to 70 degrees for flexion and to 40 degrees with objective evidence of painful motion.  There was no limitation on his extension.  He was able to perform repetitive-use testing with three repetitions.  After which, his range of motion measured to 50 degrees for flexion.  The examiner found there was additional limitation in his range of motion following the repetitive use testing due to weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling instability of station, disturbance of locomotion, and inference with sitting on the right side.  The Veteran had tenderness or pain to palpation for joint line or soft tissues of his right knee.  During muscle strength testing, his flexion was active movement against some resistance and his extension was active movement against gravity.  Joint stability tests were all normal.  There was no evidence of patellar subluxation or dislocation.  He did not have shin splints.  The Veteran had a surgical procedure for his meniscal condition.  He had frequent episodes of his joint locking, joint pain, and joint effusion.  The Veteran a meniscectomy in October 2007 and the examiner found residual signs and symptoms from the procedure in the form of continued pain, swelling and locking.   He did not have a total knee joint replacement but he had a patellectomy on his right knee in 1976.  The examiner also found residual signs and symptoms from this procedure in the form of continued pain, swelling and locking.  Although the Veteran had scars related to his conditions or treatment of any of his conditions, these scars were not painful and/or unstable and the total area was not greater than 39 square centimeters.  There was diagnostic imaging available and degenerative arthritis was documented in the right knee.

The examiner also made additional findings.  The Veteran had a mild antalgic gait favoring the right leg.  He wore a hinged knee brace at the examination and he did not have a right patella.  The examiner found the Veteran could bear weigh without a knee brace and ambulate three to four steps to the examination table unassisted.  There was no objective evidence of instability of the right knee and no finding of subluxation of patella, as the patella had been surgically removed.  The Veteran had no swelling or effusion noted bilaterally.  The examiner specifically noted there was objective evidence during the examination, including the range of motion, of facial grimacing and guarding.  Tenderness to palpation was noted along the medial and lateral joint line of tibial plateau.  A moderate decrease in strength was noted with knee flexion and extension in comparison to the Veteran using left leg.  No muscle atrophy was noted in muscles of bilateral lower extremities.  The Veteran used a knee brace regularly and a cane occasionally.  He reported that he used these assistive devices to aid in balance and stability due to knee pain and instability.  The examiner found the Veteran's disability had no functional impact on his ability to work.

Based on this body of evidence, the evidence does not support a higher rating under DC 5257.  The Veteran is currently rated at moderate and the next higher rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a , DC 5257.  The evidence shows the Veteran's service-connected right knee disability is primarily productive of difficulty walking, guarding, and tenderness to palpation.  There was no objective evidence of instability or subluxation in the right knee.  Although the Veteran regularly used a knee brace and a cane, he was able to balance enough to walk a few blocks without resting.  Accordingly, the evidence does not support a higher rating since severe recurrent subluxation or lateral instability was not demonstrated.  

However, the Board finds that an additional separate rating is warranted since July 2009 under DC 5258, which applies to dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion in the joint.  If these criteria are met, a 20 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5258.  The evidence shows the Veteran has reported repeated knee locking, pain, and effusion.  See July 2009 VA treatment records.  The June 2010 VA examiner observed a mild effusion during the examination.  Although the July 2014 examiner found the objective testing for effusion was normal, she also found pain, swelling, and locking as residual symptoms from the Veteran's October 2007 arthroscopy.  The Board finds the Veteran's complaints, his wife's statements confirming his complaints, and the opinion of the July 2014 VA examiner credible.  The Board is rating these symptoms - pain, effusion, and locking - as DC 5258, which warrants an additional separate 20 percent.

The evidence does not show limited extension, ankylosis, impairment of the tibia and fibula, or genu recurvatum, therefore DCs 5256, 5259, 5261, 5262, and 5263 are not applicable.  The Veteran has limited flexion, but no more that would qualify him for a 10 percent rating under DC 5260.  Moreover, considering the Veteran's pain and swelling under both DCs 5260 and 5258 would be impermissible pyramiding of symptoms.  Thus, the ratings now assigned are the most favorable to the Veteran.  

The Board considered whether functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness warranted an even higher separate rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The record shows he was having difficulty climbing up and down stairs, walking longer than 15-20 minutes, and could not sit in the same position for very long, along with other functional loss due to painful motion and stiffness.  However, there is no evidence to suggest that his functional loss ever resulted in severe recurrent subluxation or lateral instability, or in a close approximation of this level of loss, which is required for the next higher rating based on limited flexion.  38 C.F.R. §§ 4.40, 4.71a, DC 5257; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, any functional loss as listed is encompassed within his ratings under DCs 5257 and 5258.  

IV.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. 

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected knee disability are inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  The Veteran's signs and symptoms and their resulting impairment, are contemplated by the rating schedule.  Therefore, those criteria are not inadequate, and a referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet. App. 111 (2008).

As shown above, the Veteran's right knee disability is primarily productive of difficulty walking, guarding, and tenderness to palpation.  Notably, these signs and symptoms, and their resulting impairment and functional loss, are contemplated by the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5257, 5258, DeLuca, Mitchell, supra.  Accordingly, the rating criteria contemplate the Veteran's service-connected right knee disability.  There is no evidence in the record or allegation of symptoms of and/or impairment due to this disability not encompassed by the criteria for the schedular ratings already assigned.  Referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is therefore not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Accordingly, an extraschedular rating is not warranted.


ORDER

A rating in excess of 20 percent for right knee instability is denied.

A rating of 20 percent for the right knee locking, pain and effusion under diagnostic code 5258 is granted.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


